Motion to dismiss appeal denied, without costs. Order affirmed, with costs. Held, the question chiefly argued, that the petitioner is not entitled to maintain summary proceedings to remove the tenant, cannot properly be determined on this appeal, for the reason that the lease and notices are not printed in the record. We think there is sufficient doubt as to the weight and sufficiency of the evidence regarding the unsanitary and disorderly condition of the premises, so that the court below was justified in granting a new trial. All concur.